USCA4 Appeal: 22-1392      Doc: 22         Filed: 09/12/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1392


        GHAFOUR ASEMANI, a/k/a Billy G. Asemani,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals


        Submitted: September 8, 2022                                Decided: September 12, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Billy G. Asemani, Petitioner Pro Se. Daniel I. Smulow, Trial Attorney, Brandon Thomas
        Callahan, Office of Immigration Litigation, Civil Division, UNITED STATES
        DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1392      Doc: 22         Filed: 09/12/2022      Pg: 2 of 2




        PER CURIAM:

               Ghafour Asemani, a native and citizen of Iran, petitions for review of an order of

        the Immigration Judge (IJ) directing that he be removed to Iran. The Attorney General

        moves to dismiss the petition for review for lack of jurisdiction on the ground that the

        petition was untimely filed. The IJ’s decision was issued July 16, 2004. Asemani had 30

        days from this date to timely file a petition for review in this Court. See 8 U.S.C.

        § 1252(b)(1). This time period is “jurisdictional in nature and must be construed with strict

        fidelity to [its] terms.” Stone v. INS, 514 U.S. 386, 405 (1995). It is “not subject to

        equitable tolling.” Id.

               The petition for review, dated March 30, 2022, and received by this court on

        April 11, 2022, was filed after the expiration of the 30-day deadline. We accordingly grant

        the motion to dismiss the petition for review for lack of jurisdiction. We deny Asemani’s

        motion for appointment of counsel. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                       DISMISSED




                                                     2